Citation Nr: 0104341	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  95-39 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for migraine 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella


INTRODUCTION

The veteran served on active duty from May 1981 to September 
1982 and from February 1985 to May 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  The Board remanded this matter to 
the RO in August 1997 for additional development.  The RO 
complied with the instructions on remand and returned the 
case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's migraine headaches are manifested by 
prostrating attacks that occur extremely infrequently.


CONCLUSION OF LAW

The criteria for a compensable evaluation for migraine 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic 
Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran believes that her migraine headaches are more 
disabling than presently evaluated.  As to the veteran's 
claim for an increased rating, the Board finds that all 
relevant facts have been properly developed, and that all 
evidence necessary for an equitable resolution of the issue 
on appeal has been obtained.  Specifically, the VA provided 
the veteran with timely and comprehensive examinations, 
acquired relevant treatment records, and afforded her a 
personal hearing before the RO hearing officer.  Therefore, 
the VA has fulfilled its duty to assist the veteran in 
developing facts that are pertinent to her claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be codified at 
38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).

The record shows that the RO granted service connection for 
residuals of a transient ischemic attack in a September 1994 
rating decision and assigned a noncompensable evaluation 
effective from May 1994.  The veteran expressed disagreement 
with this initial evaluation.  Therefore, VA must consider 
all evidence of the veteran's disability as is necessary to 
evaluate the severity from the effective date of service 
connection through the present.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In subsequent rating decisions, the RO 
confirmed and continued the assigned evaluation and 
recharacterized the service-connected disability as migraine 
headaches.

In relation to the present appeal, records from Southern 
Hills Medical Center dated August 1991 show that the veteran 
presented with right-sided numbness, slurred speech, and a 
severe headache.  The admitting diagnosis was transient 
ischemic attack.  A CT scan of the brain, an MRI of the head, 
an x-ray of the chest, and an echocardiogram were all 
negative.  Bilateral carotid, cerebral, and vertebral 
arteriograms identified minimal atheromatous disease of the 
origin of the left internal carotid artery, and were 
otherwise negative.  The neurological assessment was 
complicated migraine.

A few days later, Myron L. Mills, M.D., performed an 
evaluation and noted that the CT scan, MRI, and cerebral 
angiography were all negative.  The veteran presented with a 
recurrence of her headache and described it as frontal to 
occipital, bilateral, and constant, with mild photophobia and 
some nausea and vomiting.  The neurological examination was 
normal and Dr. Mills assessed the veteran with classic 
migraine.

During a VA examination in June 1994, the veteran reported 
history of a transient ischemic attack three years previously 
that caused right-sided numbness and slurred speech for one 
hour.  Physical examination found deep tendon reflexes 
present, with normal sensory deficit, cranial nerves II 
through XII intact, no cerebellar symptoms, and negative 
Babinski.  The veteran was diagnosed with history of 
transient ischemic attack with right-sided numbness and 
slurred speech and a negative carotid artery angiography.

The veteran appeared at a personal hearing before the RO in 
February 1996.  She testified that she had problems with 
short term memory and delayed speech.  She also had a black 
area of vision in the left eye and her legs sometimes 
tingled.  No doctor had related these symptoms to the episode 
in August 1991.  At a VA visual examination in March 1996, 
the veteran reported a history of migraines since the August 
1991 episode.  The examiner found no obvious reason for the 
veteran's perception of a black line across her vision, other 
than perhaps vitreous opacity.

During a VA examination in September 1998, the veteran 
reported that between the August 1991 episode and the 
present, she had only had one or two severe headaches.  The 
most recent one had occurred one month ago.  She described it 
as a severe global stabbing headache that progressed to 
throbbing.  It was associated with some photophobia, nausea, 
and vomiting.  She had other headaches on a more regular 
basis and described these as less painful, generalized, and 
bifrontal.  These headaches occurred two times per week and 
lasted a few hours.  She could perform daily activities 
during these headaches.  She took Motrin as needed for the 
headaches.  She believed that she had some problems with her 
memory and that her speech was deliberate.  She also noted 
some vision problems and imbalance.

Upon physical examination, the veteran was alert, with fluent 
speech, and no dysarthria.  She followed complex commands 
with no problem, remembered one of three objects at five 
minutes, and remembered the other two with category prompt.  
Extraocular movements, facial sensation, facial grimace, 
strength, and range of movement were normal.  She exhibited 
no abnormal movements and could perform finger-nose-finger, 
heel to shin, and rapid alternating movements.  No deficit 
was present on sensory exam and reflexes were equal and 
symmetric.

The examiner's impression was that the veteran gave a history 
consistent with migraine headaches and that the August 1991 
event appeared to be a complicated migraine with associated 
right-sided sensory loss that had resolved.  The examiner 
found no evidence of neurologic deficit and recommended 
neuropsychological testing.  She noted that the migraine 
headaches appeared to occur extremely infrequently and 
believed that the more frequent, less severe headaches were 
of the stress or tension type.  The veteran's visual 
difficulties were probably worsening of presbyopia and not 
related to the migraines.  As to memory problems, it was 
possible that migraineurs could develop fixed deficits 
related to their episodic migraines, believed to be due to 
associated ischemia.  Finally, there was no evidence of 
neurological dysfunction that would cause the veteran to lose 
her balance.

During a VA examination in June 1999, the veteran underwent 
neuropsychological testing.  The examiner noted that testing 
in 1997 had revealed no performance deficits of memory and 
cognitive processes.  The veteran complained of forgetting 
people's names, and problems retrieving information and 
organizing thoughts before speaking.  Mental status 
examination was normal.  Neuropsychological testing found 
that the veteran continued to function in the average to low 
average range on memory tests and in the superior range in 
naming, perceptual motor speed, and conceptual shifting 
tasks.  There was some decline in memory functioning since 
the 1997 testing, especially in short-term memory storage and 
retrieval.  The cause of the decline was not clear; however, 
the veteran's otherwise excellent performance would 
contraindicate any diffuse process or compelling 
psychological factors.  The examiner opined that the test 
results suggested that the August 1991 episode could not 
account for the veteran's memory problems.

The veteran's migraine headaches have been assigned a 
noncompensable schedular evaluation pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000).  Under this Diagnostic 
Code, a 30 percent rating is assigned for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over last several months, a 10 percent rating is 
warranted for migraines with characteristic prostrating 
attacks averaging one in two months over last several months, 
and a noncompensable evaluation is assigned for less frequent 
attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2000).

The Board acknowledges that the veteran apparently suffers 
from some impairment of short-term memory and that the RO 
initially characterized the veteran's disability as residuals 
of a transient ischemic attack.  However, the record contains 
no medical evidence that the veteran sustained a transient 
ischemic attack in August 1991.  Rather, all diagnostic 
testing and all neurological evaluations were negative.  The 
neurological consultation in August 1991, as well as Dr. 
Mills and the September 1998 VA examiner found that the 
veteran had sustained a complicated migraine.  Finally, the 
June 1999 VA examiner found that the veteran's memory 
impairment was unrelated to the August 1991 migraine episode.  
Therefore, the Board concludes that it may consider only the 
manifestations of the veteran's service-connected migraine 
headaches in determining the proper evaluation.

Based upon the above subjective complaints and objective 
findings, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for migraine headaches.  The evidence shows that 
the veteran suffered a severe migraine in August 1991 and 
that she thereafter suffered only one or two additional 
migraines as of the September 1998 VA examination.  
Therefore, she clearly does not meet the criteria for the 
next higher evaluation as her migraines do not average one in 
two months.  Accordingly, the benefit sought on appeal must 
be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that her 
migraine headaches have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable evaluation for migraine headaches is 
denied.




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

